NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                         ALEX ROY DIAZ, Appellant.

                             No. 1 CA-CR 18-0335
                               FILED 1-29-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR 2016-114449-001
              The Honorable Jacki Ireland, Commissioner

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Offices of Stephen L. Duncan, PLC, Scottsdale
By Stephen L. Duncan
Counsel for Appellant
                               STATE v. DIAZ
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge James P. Beene and Judge James B. Morse Jr. joined.


B R O W N, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Alex Roy Diaz was given the opportunity to file a
supplemental brief but did not do so. Our obligation is to review the entire
record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999),
viewing the evidence in the light most favorable to sustaining the
conviction and resolving all reasonable inferences against Diaz, State v.
Guerra, 161 Ariz. 289, 293 (1989).

¶2             Police officers received a report of a trespasser at a vacant
house. When the officers arrived, they approached Diaz as he was walking
out of the house and into the backyard. Diaz told the officers he was
helping remodel the house and had permission to stay overnight. The
officers ran a check on Diaz and discovered he had an outstanding warrant,
so they placed him under arrest and found a plastic bag containing
methamphetamine in the left front pocket of his shorts. At trial, Diaz
testified that he had no knowledge of the drugs because the shorts did not
belong to him. The State countered with evidence that Diaz had knowledge
of other items that were found in different pockets and the shorts appeared
to fit him.

¶3            A jury found Diaz guilty of possession or use of dangerous
drugs (methamphetamine). At the sentencing hearing, the superior court
found the State proved Diaz had at least two historical prior felony
convictions. The court then imposed a presumptive sentence of 10 years’
imprisonment, with presentence incarceration credit of 284 days. Diaz filed
a motion for a delayed appeal under Arizona Rule of Criminal Procedure
32.1(f) because his trial counsel failed to file a notice of appeal on his behalf.
The court granted the motion and appointed appellate counsel.

¶4             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Diaz was present and


                                        2
                              STATE v. DIAZ
                            Decision of the Court

represented by counsel at all critical stages of the proceedings against him.
The evidence presented supports the conviction, and the sentence imposed
falls within the range permitted by law. As far as the record reveals, these
proceedings were conducted in compliance with Diaz’s constitutional and
statutory rights and the Arizona Rules of Criminal Procedure. Therefore,
we affirm Diaz’s conviction and the resulting sentence.

¶5             Defense counsel’s obligations pertaining to Diaz’s
representation in this appeal have ended. See State v. Shattuck, 140 Ariz. 582,
584 (1984). Counsel need do no more than inform Diaz of the outcome of
this appeal and his future options unless, upon review, counsel finds “an
issue appropriate for submission” to the Arizona Supreme Court by
petition for review. Id. at 584–85; see Ariz. R. Crim. P. 32.4(a)(2)(D). Diaz
has 30 days from the date of this decision to proceed, if he wishes, with a
pro per motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         3